EXHIBIT 10.1

INDEPENDENT DIRECTOR AGREEMENT

This INDEPENDENT DIRECTOR AGREEMENT is dated July 9, 2012 (the “Agreement”) by
and between DIVINE SKIN, INC, a Florida corporation (the “Company”), and KEITH
MARKEY, an individual resident of the State of New Jersey (the “Director”).

WHEREAS, the Company appointed the Director effective as of the date hereof (the
“Effective Date”) and desires to enter into an agreement with the Director with
respect to such appointment; and

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.

Position.  Subject to the terms and provisions of this Agreement, the Company
shall cause the Director to be appointed, and the Director hereby agrees to
serve the Company in such position upon the terms and conditions hereinafter set
forth, provided, however, that the Director’s continued service on the Board of
Directors of the Company (the “Board”) after the initial one-year term on the
Board shall be subject to any necessary approval by the Company’s stockholders.

2.

Duties.  

(a)

During the Directorship Term (as defined herein), the Director make reasonable
business efforts to attend all Board meetings and quarterly pre-scheduled Board
and Management conference calls, serve on appropriate subcommittees as
reasonably requested and agreed upon by the Board, make himself available to the
Company at mutually convenient times and places, attend external meetings and
presentations when agreed on in advance, as appropriate and convenient, and
perform such duties, services and responsibilities, and have the authority
commensurate to such position.

(b)

The Director will use his best efforts to promote the interests of the Company.
The Company recognizes that the Director (i) is or may become a full-time
executive employee of another entity and that his responsibilities to such
entity must have priority and (ii) sits or may sit on the board of directors of
other entities, subject to any limitations set forth by the Sarbanes-Oxley Act
of 2002 and limitations provided by any exchange or quotation service on which
the Company’s common stock is listed or traded.  Notwithstanding the same, the
Director will provide the Company with prior written notice of any future
commitments to such entities and use reasonable business efforts to coordinate
his respective commitments so as to fulfill his obligations to the Company and,
in any event, will fulfill his legal obligations as a Director. Other than as
set forth above, the Director will not, without the prior notification to the
Board, engage in any other business activity which could materially interfere
with the performance of his duties, services and responsibilities hereunder or
which is in violation of the reasonable policies established from time to time
by the Company, provided that the foregoing shall in no way limit his activities
on behalf of (i) any current employer and its affiliates or (ii) the board of
directors of any entities on which he currently sits.  At such time as the Board
receives such notification, the Board may require the resignation of the
Director if it determines that such business activity does in fact materially
interfere with the performance of the Director’s duties, services and
responsibilities hereunder.

3.

Compensation.

(a)

Restricted Stock.  The Director shall receive fifty thousand (50,000) shares of
the Company’s common stock, pursuant and subject to the Company’s 2009 Equity
Incentive Plan.  Such shares shall vest in four (4) equal amounts over a period
of twelve (12) months, the initial amount vesting on July 9, 2012 of the
Effective Date.  Notwithstanding the foregoing, if the Director ceases to be a
member of Board at any time during the vesting period for any reason (such as
resignation, withdrawal, death, disability or any other reason), then any
unvested shares shall be irrefutably forfeited.  Furthermore, the Director
agrees that the shares shall be subject to any “lock up” agreement required to
be signed by the Company’s officers in connection with any financing.





--------------------------------------------------------------------------------



(b)

Independent Contractor.  The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

(c)

Expense Reimbursements.  During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director in excess of $500.00) must be approved in
advance by the Company.

4.

Directorship Term.  The “Directorship Term,” as used in this Agreement, shall
mean the period commencing on the Effective Date and terminating on the earlier
of the date of the next annual stockholders meeting and the earliest of the
following to occur: (a) the death of the Director; (b) the termination of the
Director from his membership on the Board by the mutual agreement of the Company
and the Director; (c) the removal of the Director from the Board by the majority
stockholders of the Company; and (d) the resignation by the Director from the
Board.

5.

Director’s Representation and Acknowledgment.  The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior or
current employer. The Director hereby acknowledges and agrees that this
Agreement (and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any stockholder of the Company or any of their respective
affiliates with regard to this Agreement.

6.

Director Covenants.

(a)

Unauthorized Disclosure.  The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director’s position with the
Company during or prior to the Directorship Term, provided that the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation and (ii) the confidentiality of the materials is preserved to the
reasonable satisfaction of the Company.





2




--------------------------------------------------------------------------------



(b)

Non-Solicitation.  During the Directorship Term and for a period of three (3)
years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee or customer of the Company or otherwise had a material business
relationship with the Company.

(c)

Non-Compete. The Director agrees that during the Directorship Term and for a
period of Three (3) years thereafter, he shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
consultant to any other corporation or enterprise; engage in the business of
developing, marketing, selling or supporting technology to or for businesses in
which the Company engages in or in which the Company has an actual intention, as
evidenced by the Company's written business plans, to engage in, within any
geographic area in which the Company is then conducting such business.  Nothing
in this Section 6 shall prohibit the Director from being (i) a stockholder in a
mutual fund or a diversified investment company or (ii) a passive owner of not
more than three percent of the outstanding stock of any class of securities of a
corporation, which are publicly traded, so long as the Director has no active
participation in the business of such corporation.

(d)

Insider Trading Guidelines.  Director agrees to execute the Company’s Insider
Trading Guidelines in the form attached hereto.

(e)

Remedies.  The Director agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director. The Director acknowledges that the Company would not have
entered into this Agreement had the Director not agreed to the provisions of
this Section 6.

(f)

The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.

7.

Indemnification.  The Company agrees to indemnify the Director for his
activities as a member of the Board to the fullest extent permitted under
applicable law and shall use its best efforts to maintain Directors and Officers
Insurance benefitting the Board.

8.

Non-Waiver of Rights.  The failure to enforce at any time the provisions of this
Agreement or to require at any time performance by the other party hereto of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party hereto to enforce each and every provision
in accordance with its terms. No waiver by either party hereto of any breach by
the other party hereto of any provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
that time or at any prior or subsequent time.

9.

Notices.  Every notice relating to this Agreement shall be in writing and shall
be given by personal delivery or by registered or certified mail, postage
prepaid, return receipt requested; to:

If to the Company:




Divine Skin, Inc.

1680 Meridian Avenue, Suite 301

Miami Beach, Florida 33139

Attn:   President

Facsimile:





3




--------------------------------------------------------------------------------




If to the Director:




Dr. Keith Markey

67 Heather Lane

Belle Mead, New Jersey 08502

Facsimile: ____________




Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.




10.

Binding Effect/Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors, personal
representatives, estates, successors (including, without limitation, by way of
merger) and assigns. Notwithstanding the provisions of the immediately preceding
sentence, neither the Director nor the Company shall assign all or any portion
of this Agreement without the prior written consent of the other party.

11.

Entire Agreement.  This Agreement (together with the other agreements referred
to herein) sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.

12.

Severability.  If any provision of this Agreement, or any application thereof to
any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

13.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without reference to the principles of
conflict of laws. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in any court in Miami-Dade County,
Florida and the parties hereto hereby consent to the jurisdiction of such courts
in any such action or proceeding; provided, however, that neither party shall
commence any such action or proceeding unless prior thereto the parties have in
good faith attempted to resolve the claim, dispute or cause of action which is
the subject of such action or proceeding through mediation by an independent
third party.

14.

Legal Fees.  The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that the Director shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute if the Director’s position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.

15.

Modifications.  Neither this Agreement nor any provision hereof may be modified,
altered, amended or waived except by an instrument in writing duly signed by the
party to be charged.

16.

Tense and Headings.  Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. The headings contained herein are solely for
the purposes of reference, are not part of this Agreement and shall not in any
way affect the meaning or interpretation of this Agreement.

17.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.




 

DIVINE SKIN, INC.

 

 

 

 

 

/s/ Daniel Khesin

 

 

Daniel Khesin

 

 

Chief Executive Officer and Director

 

 

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

/s/ Keith Markey

 

 

Keith Markey

 








5


